Per Curiam.
This is an appeal from a judgment in favor of the plaintiff and against the defendant in the sum of $547.77. The facts are substantially the same as those stated in the case of Wilkins v. National Union Fire Insurance Co. (N. D.) 189 N. W. 317, the only material difference being that they relate to drouth insurance held by this plaintiff. The errors assigned and argued in the brief are substantially the same throughout as those discussed in the Wilkins Case, decided concurrently herewith. For the reasons stated in the decision in Wilkins v. National Union Fire Insurance Co., post 1295, 189 N. W. 317, the judgment appealed from is reversed, and the case remanded for a new trial.
BiruzEll, Robinson, and Christianson, JJ., and Cooley and Coffey, District Judges, concur.
Grace, C. J., and Bronson, J., disqualified, did not participate; Cooley and Coffey, District Judges, sitting in their stead.